       Case 1:19-cv-04042-ALC-BCM Document 57 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
ARIAS, ET AL.,                                                    :                10/30/2020
                                            Plaintiffs,           :
                                                                  :
                 v.                                               :  1:19-cv-04042-ALC-BCM
                                                                  :  ORDER
A & J DELI FISH CORP, ET AL.,                                     :
                                                                  :
                                            Defendants.           :
                                                                  :
                                                                  :
----------------------------------------------------------------- :
                                                                  :x
ANDREW L. CARTER, JR., District Judge:

        On May 6, 2019 Plaintiffs filed the complaint initiating this action. (ECF 1). Service of the

summons and complaint was accepted by counsel for defendant(s) on May 22, 2019 and

Defendants filed an answer to the complaint on September 16, 2019 (ECF No. 18). Counsel for

Defendants withdrew as counsel on February 20, 2020. (ECF No. 35). On June 19, 2020, Plaintiffs

obtained a clerk’s certificate of default. On September 21, 2020. (ECF No. 46). Plaintiffs filed a

Motion for Default Judgment against Defendants. (ECF No. 51). Defendants were required to

respond by October 23, 2020. To date, Defendants have not responded.

        Upon the Declaration of Louis Pechman, dated September 21, 2020, and the accompanying

exhibits; the Declaration of Manuel Arias, date September 18, 2020; and the Declaration of Daniel

Meija, dated September 18, 2020, the Court hereby GRANTS Plaintiffs’ motion for default

judgment as to liability. The Court will refer the issue of damages to Judge Moses by the

contemporaneously filed Amended Order of Reference. Plaintiffs are directed to serve this Order

on Defendants and file proof of service by November 13, 2020.

SO ORDERED.
Dated: October 30, 2020
      New York, New York
Case 1:19-cv-04042-ALC-BCM Document 57 Filed 10/30/20 Page 2 of 2




                                         ANDREW L. CARTER, JR.
                                         United States District Judge
